DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

	Allowable Subject Matter
Claims 1 - 13 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a first control interface configured for receiving an AP-instruction from an application processor (AP) external to the image-processing unit: a second control interface configured for transmitting an intermediary-instruction to a sensor external to the image-processing unit: wherein the intermediary-instruction is generated by the DSP based on the AP-instruction and the intermediary-instruction is configured to control the sensor: a first data interface configured for receiving sensor-data wherein the sensor- data is generated by the sensor in response to the intermediary-instruction from the DSP; and a second data interface configured for bi -directionally transmitting intermediary- data to the AP or receiving AP-data from the AP wherein the intermediary-data is generated by the DSP based on the sensor-data and the AP is configured to process the intermediary-data; in combination with other elements of the claim.

Regarding claims 2 - 4, claims 2 - 4 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 5, the prior art of record fails to teach or fairly suggest an application processor (AP): and an image-processing unit (IPU) coupled with the first camera the second camera and the AP wherein the IPU is configured to receive a first AP-instruction from the AP for controlling the first camera and the second camera generate a first intermediary-instruction and a second intermediary- instruction based on the first AP-instruction wherein the first intermediary- instruction is configured to control the first camera and the second intermediary- instruction is configured to control the second camera transmit the first intermediary-instruction to the first camera transmit the second intermediary-instruction to the second camera receive a first camera-data from the first camera in response to the first intermediary-instruction receive a second camera-data from the second camera in response to the second intermediary-instruction generate a first intermediary-data based on the first camera-data the second camera-data and the first AP-instruction and transmit the first intermediary-data to the AP in response to the first AP- instruction wherein the AP is configured to process the first intermediary-data; in combination with other elements of the claim.

Regarding claims 6 - 9, claims 6 - 9 are allowed as being dependent from allowed independent claim 5.

Regarding independent claim 10, the prior art of record fails to teach or fairly suggest receiving by an image-processing unit (IPU) of the electronic device from an application processor (AP) an AP-instruction for controlling a camera in the electronic device: generating by the IPU an intermediary-instruction based on the AP-instruction wherein the intermediary-instruction is configured to control the camera: transmitting by the image-processing unit the intermediary-instruction to the camera: receiving by the image-processing unit a camera-data from the camera in response to the intermediary-instruction: generating by the image-processing unit an intermediary-data based on the camera-data and the AP-instruction: and transmitting by the image-processing unit the intermediary-data to the AP in response to the AP-instruction using a bi-directional data link between the IPU and the AP wherein the AP is configured to transmit AP-data to the IPU using the bi-directional data link and the AP is configured to process the intermediary-data; in combination with other elements of the claim.

Regarding claims 11- 12, claims 11 -12 are allowed as being dependent from allowed independent claim 10.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest a sensor group containing a plurality of sensors: an application processor (AP): and an image-processing unit (IPU) group coupled with the plurality of sensors and the AP wherein the IPU group contains a plurality of IPUs the AP is connected with a first IPU selected from the plurality of IPUs each of the plurality of sensors is connected with one of the plurality of IPUs each one of the plurality of IPUs is configured to connect with at least one of the plurality of IPUs and the IPU group is configured to receive by the first IPU an AP-instruction from the AP for controlling the plurality of sensors generate a plurality of intermediary-instructions based on the first AP-instruction wherein each of the plurality of intermediary-instructions is configured to control a corresponding one of the plurality of sensors transmit the plurality of intermediary-instructions from the first IPU to the plurality of sensors via the plurality of IPUs receive sensor-data from the plurality of sensors in response to the plurality of intermediary-instructions generate a plurality of intermediary-data based on the plurality of sensor-data and the first AP-instruction and transmit the plurality of sensor-data to the AP via the plurality of IPUs; in combination with other elements of the claim.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LING (US PgPub No. 2018/0089808) teaches a system with DSP system with application processor.
Neglur (US Patent No. 9,229,526) teaches a system with DSP system with application processor.
DESOLI (US PgPub No. 2018/0189229) teaches a system with DSP system with application processor.
Riley (US Patent No. 10,101,987) teaches a system with DSP system with application processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/22/2022Primary Examiner, Art Unit 2696